Title: To Thomas Jefferson from William Charles Jarvis, 16 October 1820
From: Jarvis, William Charles
To: Jefferson, Thomas


            
            Pittsfeeld
Octr 16. 1820.
          Your of the 20th Ulto I have received, and the pleasure it gave me is by no means diminished by the objection you make to what seems to be the opinion expressed in pages 84 & 148 of the Republican. I acknowlidge, that there is too much ground for the inference you have drawn, in regard to those parts of the book; but I have a satisfaction in saying, that I have exposed myself to your judicious criticism much more from an unguarded mode of expression, than from any difference of opinion between us, in relation to the subject upon which you have remarked.I have never thought that the judicial power had any superiority or preeminence over, any branches of the Legislature, or the supreme executive; nor have I considered that power as competent in all cases to control the doings of the legislative or executive departments of government. My idea simply is, that the Judicial authority tends to keep the administration of government true to its fundamental principles, by refusing to give effect to unconstitutional laws, when the rights of citizens, litigating, depend upon laws, the constitutionality of which is questioned. As for instance: if I am on trial for an offence created by an unconstitutional law, or if my property is taken away from me under colour of a like law, the Judges are bound, I apprehend, to “refuse to give effect” to such laws, or else my liberty and rights are rather nominal, than real, In the exercise of this sort of control, however, great candour is necessary, on the part of the judges; they never ought to be rash in questioning the doings of the Legislative and executive branches of the government.I feel much flattered by the concluding line of your letter, in which you are pleased to  ask my candid reconsideration of the subject which I have been remarking upon; adding your belief, that I shall come to a candid conclusion, In reply, particularly, to this, I have much satisfaction in saying to you, that if I could recall the present edition, I should make such an alteration in pages 84 & 148, as would include the inference, which now presents itself to the readers—If after further consideration of the book you find other parts of it exceptionable, you would confer a particular favour, in suggesting them to me, with the most perfect freedom, I am by, no means, too well informed not to need further instruction; and I know of no person better able to impart  instruction than yourself.—Your letter would have received from me a more early reply, had not absence from home on professional business prevented an earlier answer.= Accept the assurance of my most sincere respect & esteem—William C. Jarvis